Citation Nr: 1015614	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
service-connected cysts of the right kidney associated with 
tuberculosis of the right kidney.

2. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2008, the Board 
remanded the appeal for further development and it now 
returns to the Board for appellate review. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at the VARO on Travel Board in July 2008.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
sees no option but to remand the appeal again in order to 
ensure compliance with the November 2008 remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the November 2008 remand 
requested that "[u]p-to-date VA and private treatment 
records for all pertinent complaints should added to the 
claims file including . . . evaluations which may have taken 
place since the recent hearing."  Additionally, the Veteran 
was to be scheduled for a VA evaluation by "all pertinent 
specialists, to include an urologist" to assess the current 
nature of all current residuals of his service-connected 
disabilities including those findings related to his 
kidney(s).  The examiner was then to provide laboratory 
findings and offer opinions in response to specific queries.  

The post-remand record shows that the Veteran submitted 
additional VA and private treatment records, but that no 
efforts were made by the AMC to obtain any outstanding VA 
treatment records since the November 2008 remand.  The 
records submitted by the Veteran are dated no later than 
March 2008, and the Board notes that, at his hearing, the 
Veteran testified that he was to see his primary care 
physician, a VA physician, the next day.  Thus, the case must 
be remanded so that the RO/AMC may specifically request all 
outstanding VA treatment records. 

As for the VA examination, the examination was performed in 
June 2009; however, the examination report clearly shows that 
the examiner was a physician's assistant.  As indicated, the 
November 2008 remand ordered that the examination was to be 
performed by "all pertinent specialists, to include a[n] 
urologist."  Nothing in the record demonstrates that a 
specialist examination was impracticable for any reason.  
Thus, the Board concludes that the June 2009 VA examination 
does not reflect substantial compliance with the Board's 
remand orders.  

As for the Veteran's TDIU claim, the United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's TDIU claim is impacted by the 
disability rating(s) assigned to the Veteran's service-
connected disabilities the TDIU claim is considered to be 
inextricably intertwined with the increased rating claim on 
appeal.  Consequently, the claim of entitlement to a TDIU 
rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Up-to-date VA and private treatment 
records for all pertinent complaints 
should added to the claims file 
including any MRI findings relating to 
the finding of tuberculosis in joints, 
and evaluations that may have taken 
place since the recent hearing. 

2.	The Veteran should be scheduled for a 
VA evaluation by all pertinent 
specialists, to include an urologist, 
to determine the exact extent and 
nature of all current residuals of his 
service-connected disabilities 
including those findings related to his 
kidney(s).  

a.	All necessary laboratory and other 
testing should be performed.  

Determinations should be made as 
to the presence or absence of all 
clinical findings including edema, 
albuminuria and/or changes in BUN, 
hematuria, frequency and other 
urinary symptoms, the presence or 
absence of tuberculosis, etc.  
Comprehensive, full-spectrum blood 
and urine studies should be 
undertaken including creatinine 
evaluations. 

b.	The examiner should specifically 
opine as to whether the Veteran's 
hypertension is in any way due to 
or otherwise impacted by his 
service-connected disabilities.  

c.	The examiner should opine as to 
whether there is any indication of 
reactivation of tuberculosis or 
tubercular involvement in the 
joints or elsewhere.  

d.	The examiner should opine as to 
whether both rather than just the 
right kidney are impacted by the 
same service-connected disease 
process, and/or any impact one had 
on the other. 

e.	And an evaluation should be 
undertaken to assess the current 
nature of his post-surgical kidney 
scars.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
February 2010 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



